                  Case 3:17-cv-02215-BEN-JLB Document 65 Filed 07/17/20 PageID.1770 Page 1 of 4




                   1   ARTIANO SHINOFF
                       Daniel R. Shinoff, Esq. (SBN 99129)
                   2   dshinoff@as7law.com
                       Jack M. Sleeth, Jr., Esq. (SBN 108638)
                   3   jsleeth@as7law.com
                       Jesse B. Basel, Esq. (SBN 285008)
                   4   jbasel@as7law.com
                       2488 Historic Decatur Road, Suite 200
                   5   San Diego, California 92106
                       Telephone: 619-232-3122
                   6   Facsimile: 619-232-3264
                   7   Attorneys for Defendants MICHELLE
                       O'CONNOR-RATCLIFF; T.J. ZANE
                   8
                                                                UNITED STATES DISTRICT COURT
                   9
                                                           SOUTHERN DISTRICT OF CALIFORNIA
                  10
                       CHRISTOPHER GARNIER; and                                    Case No.: 3:17-CV-02215-DMS-JLB
                  11   KIMBERLY GARNIER,
                  12                           Plaintiffs,                         DEFENDANTS’ DISCLOSURE AND
                                                                                   REQUEST FOR RECUSAL
                  13               v.
ARTIANO SHINOFF




                  14   POWAY UNIFIED SCHOOL                                        Trial date: July 20, 2020
                       DISTRICT; MICHELLE O'CONNOR-
                  15   RATCLIFF; T.J. ZANE and DOES 1
                       through 1000,
                  16
                                               Defendants.
                  17
                  18
                                                                          I.   INTRODUCTION
                  19
                                   This matter is before Judge Dana M. Sabraw and scheduled for trial on July 20,
                  20
                       2020. Plaintiffs, husband and wife, CHRISTOPHER GARNIER and KIMBERLY
                  21
                       GARNIER, sued the Defendants, MICHELLE O’CONNOR-RATCLIFF (“MOR”) and
                  22
                       T.J. ZANE (“Zane”), two elected school board members, under the First Amendment,
                  23
                       pursuant to 42 U.S.C. section 1983, and the California Constitution, because the board
                  24
                       members blocked the couple from posting on their social media accounts. Defendants
                  25
                       were “spammed” and inundated by these messages on their social media accounts.
                  26
                       Overall, this is a continuation of a long series of lawsuits between the Plaintiffs and the
                  27
                       District.
                  28
                                                                                     1
                                                                                         Case No. 3:17-CV-02215- DMS-JLB
                       AS7 Law San Diego/001350/000086/SH/S0475144.DOCX
                  Case 3:17-cv-02215-BEN-JLB Document 65 Filed 07/17/20 PageID.1771 Page 2 of 4




                   1               On the evening of July 19, 2020, our office was informed by Plaintiff’s counsel
                   2   that Plaintiff Christopher Garnier had a history between “Judge Sabraw’s wife similar
                   3   to what is alleged in this lawsuit.” Defendants and our office were unaware of any of
                   4   this history between Plaintiffs and Judge Sabraw’s wife. We are curious why this
                   5   information was revealed immediately before trial.
                   6                                                  II.   REQUEST FOR RECUSAL
                   7               Pursuant to 28 U.S.C.A. § 144, “[w]henever a party to any proceeding in a district
                   8   court makes and files a timely and sufficient affidavit that the judge before whom the
                   9   matter is pending has a personal bias or prejudice either against him or in favor of any
                  10   adverse party, such judge shall proceed no further therein, but another judge shall be
                  11   assigned to hear such proceeding.” (28 U.S.C.A. § 144.)
                  12               Plaintiffs’ counsel e-mailed our office late in the evening on July 16, 2020, and
                  13   stated “I just learned that there is a history between my clients and Judge Sabraw’s wife
ARTIANO SHINOFF




                  14   similar to what is alleged in this lawsuit. I think I need to disclose it to the judge on
                  15   Friday. I just found out a few moments ago.”
                  16               This revelation has created a scenario that could create a bias in the matter. A
                  17   similar history between the wife of Judge Sabraw creates an unfortunate scenario that a
                  18   personal bias exists and another judge should be assigned to hear the matter. Good cause
                  19   exists for Defendants to file this affidavit now as they have just become aware of the
                  20   information revealed by Plaintiffs’ counsel.
                  21                Additionally, communications with the spouse of the Judge presiding over a
                  22   matter is highly inappropriate. A person aware of these facts might reasonably entertain
                  23   a doubt that the judge would be able to be impartial. Given the situation created by
                  24   Plaintiffs, a recusal would be the proper course of action under 28 U.S.C.A. § 144.
                  25               This affidavit and request was made in good faith and in a timely manner upon
                  26   receiving the information from Plaintiffs’ counsel.
                  27   ///
                  28   ///
                                                                                     2
                                                                                         Case No. 3:17-CV-02215-W-JLB
                       AS7 Law San Diego/001350/000086/SH/S0475144.DOCX
                  Case 3:17-cv-02215-BEN-JLB Document 65 Filed 07/17/20 PageID.1772 Page 3 of 4




                   1                                                      III.   CONCLUSION
                   2               Given the information from Plaintiffs’ counsel regarding the “similar history” to
                   3   our matter and that between Plaintiff and Judge Sabraw’s wife, Defendants request a
                   4   recusal under 28 U.S.C.A. § 144, and for the matter to be assigned to another judge.
                   5
                   6   Dated: July 17, 2020                                         ARTIANO SHINOFF
                   7
                   8
                                                                                    By: s/ Jack M. Sleeth
                   9                                                                    Daniel R. Shinoff
                                                                                        dshinoff@as7law.com
                  10                                                                    Jack M. Sleeth, Jr.
                                                                                        jsleeth@as7law.com
                  11                                                                    Jesse Basel
                                                                                        jbasel@as7law.com
                  12                                                                Attorneys for Defendants MICHELLE
                                                                                    O'CONNOR-RATCLIFF; T.J. ZANE
                  13
ARTIANO SHINOFF




                  14
                  15
                  16
                  17
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
                                                                                      3
                                                                                           Case No. 3:17-CV-02215-W-JLB
                       AS7 Law San Diego/001350/000086/SH/S0475144.DOCX
                  Case 3:17-cv-02215-BEN-JLB Document 65 Filed 07/17/20 PageID.1773 Page 4 of 4




                   1                                                      CERTIFICATE OF SERVICE
                   2
                   3   Case Name: Garnier, et al. v. Poway Unified School District, et al.
                       Case No.: 3:17-CV-02215-DMS-JLB
                   4
                   5               I hereby certify that on July 17, 2020, I electronically filed the forgoing with the
                   6   Clerk of the Court using CM/ECF system:
                   7   DEFENDANTS’ DISCLOSURE AND REQUEST FOR RECUSAL
                   8               I certify that all participants in the case are registered CM/ECF users and that
                   9   service will be accomplished by the CM/ECF system.
                  10               I declare under penalty of perjury under the laws of the State of California that
                  11   the foregoing is true and correct and that this declaration was executed on July 17, 2020,
                  12   at San Diego, California.
                  13                                                                  By: s/ Jack M. Sleeth Jr.
ARTIANO SHINOFF




                  14                                                                      Jack M. Sleeth Jr., Esq.
                                                                                          2488 Historic Decatur Road,
                  15                                                                      Suite 200
                                                                                          San Diego, California 92016
                  16                                                                      Tele.: (619) 323-3122
                                                                                          Email: jsleeth@as7law.com
                  17                                                                  Attorneys for Defendants MICHELLE
                                                                                      O'CONNOR-RATCLIFF; T.J. ZANE
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
                                                                                       i
                                                                                      CASE NO.: 3:17-CV-02215-DMS-JLB
                       AS7 Law San Diego/001350/000086/SH/S0475144.DOCX
